DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11 are pending.


Claim Objections
Claim 1 describes “a display capable of displaying the background information on a display device”. The Examiner notes that the limitation in the specification and in previous claim versions reads “a display section capable of displaying the background information on a display device”. The Examiner notes that while amending the limitation to recite “a display section” would overcome the 112(b) rejections based on that phrase, references to the display section and display device only appear in the abstract, original claims, and drawings. The display apparatus itself does not appear to be part of the inventive thrust of the application, and the Examiner suggests that amending the aforementioned limitation to state “a display device capable of displaying the background information” would also overcome the 112(b) rejections based on reference to the display, as “display” and “display device” can be read as referring to the same item, since no other “display”, “display device”, or “display section” would be claimed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “details of each machining-operation unit” in lines 3-4. It is unclear if the machining-process generation device is a single device connected to a plurality of machining-operation units, or if it is to be operated as one machining-process generation device for each individual machining-operation unit.
Claim 2 recites the limitation “wherein the display converts” in line 2. It is unclear if the term “display” is referring to the display section or the display device of Claim 1.
Claim 7 recites the limitation “an operation-history recorder to record therein an operation history of generation of the machining process and display of the background information” in lines 2-4. It is unclear if the operation history recorder is intended to record what background information was displayed on the display, or if it is meant to display the background information. 
Claim 8 recites the limitation “the display displays” in line 2. It is unclear if the term “display” is referring to the display section or the display device of Claim 1.
Claim 9 recites the limitation “the display displays” in line 6. It is unclear if the term “display” is referring to the display section or the display device of Claim 1.
10 recites the limitation “wherein on a basis of the operation history” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-6 are rejected based on their dependence on rejected Claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan).

Claim 11
Vijayaraghavan discloses machining-process generation method (Vijayaraghavan, Para [0077], [0079] - - A manufacturing/machining process generation method.)  comprising: generating a machining process on a basis of a generation condition for a machining process and a process instance that is an instance of a machining process indicating machining details of each machining-operation unit (Vijayaraghavan, Para [0082-84], [0091] - - A data/”process instance” storage that stores operational data including positions, speed rates, and program blocks and lines/”process instance indicating machining details” of a CNC controller/”machining-operation unit”.); generating background information indicating a background to generation of the machining process, the background information including information on a process instance used to generate the machining process(Vijayaraghavan, Para [0042-49] - - Generating historical/background data indicating the history/background used in the generation of an execution plan/”machining process”.); and displaying the background information on a display device. (Vijayaraghavan, Para [0089] - - A display unit used to communicate instructions/”background information”.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers).

Claim 1
Vijayaraghavan teaches a machining-process generation device (Vijayaraghavan, Para [0077], [0079] - - A manufacturing/machining process generation device.) comprising: a process-instance storage to store therein a process instance that is an instance of a machining process indicating machining details of each machining-operation unit (Vijayaraghavan, Para [0082-84], [0091] - - A data/”process instance” storage that stores operational data including positions, speed rates, and program blocks and lines/”process instance indicating machining details” of a CNC controller/”machining-operation unit”.); to generate background information indicating a background to generation of the machining process (Vijayaraghavan, Para [0042-49] - - Generating historical/background data indicating the history/background used in the generation of an execution plan/”machining process”.), a display capable of displaying the background information on a display device. (Vijayaraghavan, Para [0089] - - A display unit used to communicate instructions/”background information”.)
	But Vijayaraghavan fails to specify a process generator to generate the machining process on a basis of the process instance and a generation condition for the machining process, and the background information including information in which a constituent part of the generated machining process is associated with a part of the process instance, the part of the process instance having been used to generate the constituent part.
	However Landers teaches a process generator to generate the machining process on a basis of the process instance and a generation condition for the machining process (Landers, Para [0030], , and the background information including information in which a constituent part of the generated machining process is associated with a part of the process instance, the part of the process instance having been used to generate the constituent part. (Landers, Para [0018-19], [0025-26], [0032], [0034-35] - - Parent-child relationship features/”background information” between features that include information for child features are generated from an originating/constituent parent feature added as part of the master process model to generate/”process generator” a cutter path/”process instance”.)
Vijayaraghavan and Landers are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above CNC machining system, as taught by Vijayaraghavan, and incorporating the use of parent-child feature relationships in the master process model generation used to create a cutting path, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the independent addition and modification of features by use of parent-child feature relationships in the master process model generation used to create a cutting path, as suggested by Landers (Para [0036]).

Claim 2
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan and Landers further teaches the display converts the background information into at least any of text, table, and diagram to display the background information. (Vijayaraghavan, Para [0079], [088-89], [0182] Claims 22, 44 - - A display unit is adapted to provide a visual indication/”text, table, and diagram” of the one or more improved process parameters/”background information” to the user.)

Claim 5
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
Landers further teaches the process generator generates a plurality of candidates for a constituent part of the machining process, and generates the background information regarding each of the candidates (Landers, Para [0026], [0013-16] - - A master process model to generate/”process generator” a plurality of candidates for parent features/”constituent part” of the cutting/machining process and generates the parent-child relationship features/”background information” as child features are created from the parent features.), the display displays the candidates and the background information regarding each of the candidates (Landers, Para [0066] - - Display lists of features/candidates and parent-child relationship features/”background information”.), and the process generator generates the machining process, using the candidate selected from among the candidates displayed by the display. (Landers, Para [0030], [0066] - - A master process model to generate/”process generator” a cutter path/”process instance” to be used to perform cutting/machining process based on the shape of the material.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan and Landers, and further incorporating the use of parent-child feature relationships in the master process model generation used to create a cutting path, as taught by Landers.  


Claim 6
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
Landers further teaches a process-instance changer to display a screen for selecting whether to store, in the process-instance storage, a machining process generated by the process generator, the process-instance changer storing the machining process in the process-instance storage upon detection of an operation of storing the machining process in the process-instance storage. (Landers, Para [0054-55] - - Interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan and Landers, and further incorporating interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features, as taught by Landers.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide significant flexibility in the modeling process by allowing a user to interchangeably apply various features to a particular model by using interchangeable models displayed on a screen to allow selection and storage of model changes made to existing models and features, as suggested by Landers (Para [0055]).

Claim 7
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan and Landers further teaches an operation-history recorder to record therein an operation history of generation of the machining process and display of the background information, wherein on a basis of the generation condition, the process instance, and the operation history, the process generator generates the machining process. (Vijayaraghavan, Para [0089-100] - - A data storage unit/”operation history recorder” storing historical data/”operation history” of the machining process, interacts with an operator through a display and operator input devices, and compares the operational parameters selected by the analysis unit such as operational data, operator input data and artifact data against the corresponding historical data stored in the historical data repository.)

Claim 8
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan and Landers further teaches the display displays the background information on a basis of the operation history. (Vijayaraghavan, Para [100] - - A display displaying the corresponding historical data/”operation history” stored in the historical data repository as part of the evaluation process.)

Claim 9

The combination of Vijayaraghavan and Landers further teaches the background information includes information indicating the operation history used to generate the machining process, and the display displays the operation history as the background information. (Vijayaraghavan, Para [100] - - A display displaying the corresponding historical data/”operation history as the background information”, operational data, operator input data and artifact data stored in the historical data repository as part of the evaluation process.)

Claim 10
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
The combination of Vijayaraghavan and Landers further teaches on a basis of the operation history, the display determines the process instance to be displayed as the background information, from among the process instances used to generate the machining process. (Vijayaraghavan, Para [100] - - A display displaying the recommendations to improve manufacturing performance/”process instance to be displayed as the background information” corresponding historical data/”operation history”, operational data, operator input data and artifact data stored in the historical data repository as part of the evaluation process.)


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayaraghavan et al., US Patent Pub. US 20150026107 A1 (hereinafter Vijayaraghavan) in view of Landers et al., US Patent Pub. US 20030004596 A1 (hereinafter Landers) as applied to Claims 1-2 and 5-10 above, and in further view of Kado et al., Japanese Patent Num. JP2003241808A (hereinafter Kado).

Claim 3
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan and Landers fails to specify the background information further includes an extraction condition for extracting, from among a plurality of process instances stored in the process-instance storage, the process instance used to generate the machining process.
However Kado teaches the background information further includes an extraction condition for extracting, from among a plurality of process instances stored in the process-instance storage, the process instance used to generate the machining process. (Kado, Para [0008-11], [0018] - - Obtaining tool property data/”background information”, such as diameter or wear amount, based on a selected tool/”extraction condition” from existing tools and tool optimum machining condition data/”process instances” stored in the database/”process instance storage” to create tool path data/”machining process”.)
Vijayaraghavan, Landers, and Kado are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan and Landers, and further incorporating obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools and tool optimum machining condition data stored in the database to create tool path data, as taught by Kado.  


Claim 4
The combination of Vijayaraghavan and Landers teaches all the limitations of the base claims as outlined above.  
But the combination of Vijayaraghavan and Landers fails to specify the background information further includes a type and a value of characteristics that is capable of being calculated on a basis of the generation condition.
However Kado teaches the background information further includes a type and a value of characteristics that is capable of being calculated on a basis of the generation condition. (Kado, Para [0008-11], [0018] - - Obtaining tool property data/”background information”, such as diameter or wear amount/”type and value of characteristics” with the tool wear amount is calculated based on a selected tool from existing tools.)
Vijayaraghavan, Landers, and Kado are analogous art because they are from the same field of endeavor.  They relate to CNC machining systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above CNC machining system, as taught by Vijayaraghavan and Landers, and further incorporating obtaining tool property data, such as diameter or wear amount, based on a selected tool from existing tools, as taught by Kado.  



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al., US Patent Num. US 6401004 B1 relates to claims 1, 3, and 11 regarding an NC machining is controlled by the NC program that analyzes and stores machining conditions and machining information. 
Yoshida et al., US Patent Num. US 6438445 B1 relates to claims 1-3, 7, and 11 regarding a control apparatus for a machine tool, predictive calculations, storage of machining profile data, workpiece data, and operation conditions in a database, and display of the machining area, the machining pattern, and the profile of a tool.
Ouchi et al., US Patent Num. US 6107768 A relates to claims 1-3 and 11 regarding a numerically controlled apparatus for a machine tool with tool and machining condition determination, display of datasets, coordinate data, and working paths, and stores standard data of tools and machining conditions in a standard database.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119